DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The argument regarding to the restriction requirement is persuaded. Thus, the restriction on May 27, 2022 is withdrawn.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). The amendment filed on June 16, 2022 stated that “44-54. Cancelled”, while the amendment filed on August 31, 2022 shows Claim starting from Claim 44-55. The Claims should be renumbered as below:
Misnumbered claim 44 been renumbered 55.
Misnumbered claim 45 been renumbered 56.
Misnumbered claim 46 been renumbered 57.
Misnumbered claim 47 been renumbered 58.
Misnumbered claim 48 been renumbered 59.
Misnumbered claim 49 been renumbered 60.
Misnumbered claim 50 been renumbered 61.
Misnumbered claim 51 been renumbered 62.
Misnumbered claim 52 been renumbered 63.
Misnumbered claim 53 been renumbered 64.
Misnumbered claim 54 been renumbered 65.
Misnumbered claim 55 been renumbered 66.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 (renumbered to Claim 56) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Renumbered Claim 56 recites “the disposable reaction container comprises first and second zones, the first zone comprising a reaction mixture and the second zone comprising a headspace into which humid gas migrates from the first zone” which already recited in Claim renumbered 55.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Renumbered Claims 56 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation "the heat transfer system" in Claim 55.  There is insufficient antecedent basis for this limitation in the claim. Claim 56 should read “the at least one heat transfer system”.
Claim 57 directly depends on Claim 56.
Allowable Subject Matter
Claims 56 and 57 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 55 and 58-66 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 55, the closest prior art, Knight et al (WO2012/1255730 A2) reference discloses a system comprising a disposable reaction container and a heat transfer system (Knight et al. – Figures 1-4). However, Knight et al. does not disclose a jacketed tank head integral with the reaction vessel and a coalesce comprising an internal tortuous fluidic pathway and being positioned on the jacketed tank head. R.S. Miller et al. (US Patent No. 3,173,763) reference discloses combined mixer and settling device comprising a jacketed tank head and a coalesce can take the form of a series of at least three inclined, partly overlapping baffles and suitable heat exchanger means such as a tightly would coil within the draft tube (Figure 1, numerals 12 – coalesce, 19 – heating coil, and 11 – jacketed tank head). However, R.S. Miller et al. does not disclose that the system is a disposable reaction container. There is no motivation/suggestion to combine/modify the above teachings to come up with the claimed system.
Claims 56-66 directly or indirectly depend on Claim 55.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774